 


109 HR 2455 IH: To repeal the Military Selective Service Act.
U.S. House of Representatives
2005-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2455 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2005 
Mr. Paul introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To repeal the Military Selective Service Act. 
 
 
1.Repeal of the Military Selective Service Act 
(a)RepealThe Military Selective Service Act (50 U.S.C. App. 451 et seq.) is repealed. 
(b)Transfers in connection with repealNotwithstanding the proviso in section 10(a)(4) of the Military Selective Service Act (50 U.S.C. App. 460(a)(4)), the Office of Selective Service Records shall not be reestablished upon the repeal of the Act. The assets, contracts, property, and records held by the Selective Service System, and the unexpended balances of any appropriations available to the Selective Service System, shall be transferred to the Administrator of General Services upon the repeal of the Act. The Director of the Office of Personnel Management shall assist officers and employees of the Selective Service System to transfer to other positions in the executive branch. 
(c)Termination of sanctions for persons previously subject to registrationNotwithstanding any other provision of law, a person may not be denied a right, privilege, benefit, or employment position under Federal law on the grounds that the person failed to present himself for and submit to registration under section 3 of the Military Selective Service Act (50 U.S.C. App. 453), before the repeal of that Act by subsection (a). 
(d)Conforming amendments 
(1)Title 5Title 5, United States Code, is amended as follows: 
(A)By striking section 3328. 
(B)In the table of sections at the beginning of chapter 33, by striking the item relating to section 3328. 
(C)In section 5102(b), by striking , including positions and all that follows through those positions. 
(D)In section 5315, by striking the paragraph relating to the Director of Selective Service. 
(2)Title 8The Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended as follows: 
(A)In section 101(a)(19) (8 U.S.C. 1101(a)(19))— 
(i)by striking section 3(a) of the Selective Training and Service Act of 1940, as amended (54 Stat. 885; 55 Stat. 844), or under section 4(a) of the Selective Service Act of 1948, as amended (62 Stat. 605; 65 Stat. 76) or under; and 
(ii)by striking sections or. 
(B)In section 237(a)(2)(D)(iii) (8 U.S.C. 1227(a)(2)(D)(iii)), by striking any provision of the Military Selective Service Act (50 U.S.C. App. 451 et seq.) or. 
(C)In section 245A(a)(4) (8 U.S.C. 1255a(a)(4))— 
(i)by adding and at the end of subparagraph (B); 
(ii)by striking , and at the end of subparagraph (C) and inserting a period; and 
(iii)by striking subparagraph (D). 
(D)In section 315(b) (8 U.S.C. 1426(b)), by inserting former before Selective Service System. 
(3)Title 10Title 10, United States Code, is amended as follows: 
(A)In section 101(d)(6)(B), by striking clause (v). 
(B)In section 513— 
(i)in subsection (a), by striking (except as provided in subsection (c)); 
(ii)by striking subsection (c); and 
(iii)by redesignating subsection (d) as subsection (c). 
(C)In section 523(b), by striking paragraph (7). 
(D)In section 641(1)— 
(i)by inserting or at the end of subparagraph (E); 
(ii)by striking subparagraph (F); and 
(iii)by redesignating subparagraph (G) as subparagraph (F). 
(E)In section 651(a), by striking , other than a person deferred under the next to the last sentence of section 6(d)(1) of the Military Selective Service Act (50 U.S.C App. 456(d)(1)). 
(F)In section 671(c)(1), by striking and may be established notwithstanding section 4(a) of the Military Selective Service Act (50 U.S.C. App. 454(a)). 
(G)In section 1049(2), by striking and selective service registrants called for induction. 
(H)In section 1475(a)(5), by striking who— and all that follows through the period and inserting who has been provisionally accepted for that duty.. 
(I)In section 12103— 
(i)in subsection (b), by striking , and who is not under orders to report for induction into an armed force under the Military Selective Service Act (50 U.S.C. App. 451 et seq.),; and 
(ii)in subsection (d), by striking and who is not under orders to report for induction into an armed force under the Military Selective Service Act (50 U.S.C. App. 451 et seq.), except as provided in section 6(c)(2)(A) (ii) and (iii) of such Act,. 
(J)In section 12104(a)— 
(i)by striking or under the Military Selective Service Act (50 U.S.C. App. 451 et seq.), in the first sentence; and 
(ii)by striking or under the Military Selective Service Act (50 U.S.C. App. 451 et seq.) in the third sentence. 
(K)In section 12208(a)— 
(i)by striking or under the Military Selective Service Act (50 U.S.C. App. 451 et seq.), in the first sentence; and 
(ii)by striking or under the Military Selective Service Act (50 U.S.C. App. 451 et seq.) in the third sentence. 
(L)In section 12647— 
(i)by striking who is assigned to the Selective Service System or; 
(ii)by striking assignment or; and 
(iii)by striking the section heading and inserting the following: 
 
12647.Commissioned officers: retention in active status while serving as United States property and fiscal officers. 
(M)In the table of sections at the beginning of chapter 1219, by striking the item relating to section 12647 and inserting the following new item: 
 
 
12647. Commissioned officers: retention in active status while serving as United States property and fiscal officers. 
(4)Title 20Section 484 of the Higher Education Act of 1965 (20 U.S.C. 1091) is amended by striking subsection (n). 
(5)Title 22Section 23 of the Peace Corps Act (22 U.S.C. 2520) is repealed. 
(6)Title 26Section 3121(n)(5) of the Internal Revenue Act of 1986 (26 U.S.C. 3121(n)(5)) is amended by striking service— and all that follows through such place; and inserting service who has been provisionally accepted for such duty and has been ordered or directed to proceed to such place.. 
(7)Title 29The Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) is amended as follows: 
(A)In section 146 (29 U.S.C. 2886)— 
(i)by striking subsection (a); and 
(ii)by striking (b) Period of Enrollment.—. 
(B)In section 189 (29 U.S.C. 2939)— 
(i)by striking subsection (h); and 
(ii)by redesignating subsection (i) as subsection (h). 
(8)Title 36Section 902(d)(5) of title 36, United States Code, is amended by striking subparagraph (D). 
(9)Title 37Title 37, United States Code, is amended as follows: 
(A)In section 209(a), by striking the last sentence. 
(B)In section 308e(1)— 
(i)in subparagraph (A), by striking or under section 6(d)(1) of the Military Selective Service Act (50 U.S.C. App. 456(d)(1)); and 
(ii)in subparagraph (B), by striking or section 6(d)(1) of the Military Selective Service Act (50 U.S.C. App. 456(d)(1)). 
(10)Title 42 
(A)Section 210(m)(5) of the Social Security Act (42 U.S.C. 410(m)(5)) is amended by striking out service— and all that follows through such place; and inserting service who has been provisionally accepted for such duty and has been ordered or directed to proceed to such place.. 
(B)Section 1007(b) of the Legal Services Corporation Act (42 U.S.C. 2996f(b)) is amended by striking out paragraph (10) and inserting in lieu thereof the following new paragraph: 
 
(10)to provide legal assistance with respect to any proceeding or litigation arising out of desertion from the Armed Forces; or. 
(e)Effective dateThis Act, and the amendments made by this Act, shall take effect 180 days after the date of the enactment of this Act. 
 
